Case: 20-50916     Document: 00515835790         Page: 1     Date Filed: 04/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 26, 2021
                                  No. 20-50916
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Lane Smith; Jennifer Taylor-Smith,

                                                           Plaintiffs—Appellants,

                                       versus

   Carla Clark, Individually,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:19-CV-675


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Lane Smith and Jennifer Taylor-Smith appeal the district court’s
   dismissal of their First Amendment retaliation claim under Bivens v. Six
   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),
   against Carla Clark. We have not recognized a Bivens claim in the First


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50916      Document: 00515835790           Page: 2    Date Filed: 04/26/2021




                                     No. 20-50916


   Amendment retaliation context, and we need not decide this issue here.
   Because Smith and Taylor-Smith failed to meaningfully allege the claim or to
   plead enough facts to establish its facial plausibility, we AFFIRM the district
   court’s dismissal. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim
   has facial plausibility when the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged . . . . Where a complaint pleads facts that are merely
   consistent with a defendant’s liability, it stops short of the line between
   possibility and plausibility of entitlement to relief.” (internal quotation marks
   and citation omitted)).




                                          2